Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/15/2021, with respect to the previous 112(a) rejection of claim 17 have been fully considered and are persuasive.  Applicant has canceled claim 17 to obviate the issue.  The previous 112(a) rejection of claim 17 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/15/2021, with respect to the previous 103 rejections of claims 1 & 11 under modified Cao have been fully considered and are persuasive.  Applicant has amended claims 1 & 11 regarding the cover being “non-porous”, which does not appear to be taught by modified Cao.  The previous 103 rejections of claims 1 & 11 under modified Cao have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4, 8-11, 13-16, 21-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 11 have been amended to recite “a non-porous cover”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 2, cover 240.  specification, [0018]).  Examiner could not clearly conclude support for the cover being “non-porous”.  Figure 2 does not appear to clearly depict the features of cover 240, and there does not appear to be any additional figures included in the original disclosure which expound upon the details of cover 240.  Due to the limited details provided by Figure 2 and the specification, Examiner cannot conclude cover 240 is “non-porous”.  
Claims 1 & 11 have been amended to recite the cover is protecting/configured to protect at least a portion of the one or more utensils “from wash water/liquid during a wash cycle”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 2, cover 240.  specification, [0018]).  Examiner could not clearly conclude that the cover protects the utensils “from wash water/liquid”.  Figure 2 does not appear to clearly depict the features of cover 240, and there does not appear to be any additional figures included in the original disclosure which expound upon the details of cover 240.  Additionally, the specification describes the cover 240 as “designed to protect the individual utensils 206 during the wash cycle” in [0018], but the written description does not describe as to what the cover 240 protects them from.  Due to the limited details of Figure 2 and the specification, Examiner cannot conclude whether the cover 240 can protect the utensils 206 from wash water/liquid.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8-10, 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wash liquid" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces “wash water” in line 11.  Examiner compares with claim 11, which recites “wash liquid” in both instances.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buhlmeyer et al. (US 20080302397) teaches a device for cutlery stack with what appears to be a solid side wall/cover (see Figures 1-3, cutlery basket 7, side wall 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1714